Exhibit 10.08


[logo.gif]


January 29, 2008




M. Cornelia Outten




Dear Cornelia:


American CareSource is pleased to offer you the position of Vice President
Network Development. In this position you will be reporting to me.  The salary
offered for this position is $185,000 annually.  Also included in this offer is:


 
·
50% bonus potential based on Company goals and personal goals set by you and me
shortly after your start date

 
·
Four weeks of vacation accrued per year

 
·
Relocation package of $35,000 for temporary housing and move expenses

 
·
Company paid travel of up to 6 flights to and from DFW to San Diego, CA during
relocation



Your start date for work with American CareSource will be on or before February
11, 2008, at our Dallas office (5429 Lyndon B. Johnson Freeway, Suite 700,
Dallas, TX 75040).  This offer is contingent on you successfully passing a
background check and is not to be considered a contract guaranteeing employment
for any specific duration.  As an at-will employee, both you and the company
have the right to terminate your employment at any time.


As part of your compensation, you will be offered the opportunity to participate
in the Company’s Stock Option Plan subject to plan guidelines and Board of
Director’s approval.  We have targeted your participation of 135,000 options
with a strike price at the closing price of the next Board of Directors
Meeting.  This grant will vest over four years, with annual vesting on your
anniversary date.


On your first day of employment, American CareSource will provide additional
information about the objectives, policies, benefit programs, general employment
conditions and completion of employment and benefit forms.  You will be eligible
to enroll in medical, dental, vision, and other benefits on the first of the
month following 90 days of employment with American CareSource Holdings, Inc.


To fulfill federal identification requirements, you should bring documentation
to support your identity and eligibility to work in the United States. The types
of acceptable documentation are listed on the Form I-9 of the Immigration and
Naturalization Service. Please contact me if you have any questions about which
documents are acceptable to verify your identity and eligibility to work in the
United States.


We are pleased to have you join our organization as a member of what we feel is
a company that offers each employee an opportunity for personal and professional
development.  If you have any questions, please do not hesitate to contact me at
972.308.6842.  I look forward to working with you in the future and hope you
will find your employment a rewarding experience.


Sincerely,


/s/David Boone


David Boone
CEO


Please indicate your acceptance by your signature, and return this offer letter
to me.  Thank you.


 

/s/ Cornelia Outten    January 31, 2008   Signature     Date    

 
 
                                                                                     

